Citation Nr: 0200336	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitled to a total disability rating for compensation based 
on individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1954 to 
October 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held at the RO on 
December 20, 2000.  A transcript of that hearing has been 
associated with the record on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant is service-connected for ankylosis of the 
right knee, which is rated as 40 percent disabling; 
degenerative joint disease of the left knee, which is rated 
as 10 percent disabling; degenerative joint disease of the 
right hip with limitation of flexion, which is rated as 10 
percent disabling; degenerative joint disease of the right 
hip with limitation of rotation, which is rated as 10 percent 
disabling; and degenerative joint disease of the left hip, 
which is rated as 10 percent disabling.

3.  The appellant meets the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.  

4.  The appellant graduated from high school and has more 
than twenty years of work experience and training in 
electronic communications.

5.  The evidence does not show that the appellant's service-
connected disabilities are of such severity as to preclude 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability have not been met.  38 
C.F.R. §§ 3.340, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A February 1999 notification of personnel action from the 
United States Department of Justice indicates that the 
appellant retired voluntarily on February 28, 1999, from a 
position as operations assistant.

In a September 21, 2000 letter, a VA staff physician stated 
that she had treated the appellant for approximately three 
years.  She explained that his medical history during the 
previous year had been very complicated.  In December 1999 he 
had been hospitalized for evaluation of a syncopal episode 
and diagnosed with atrial flutter.  In January 2000 a 
pacemaker had been implanted for symptomatic sinus block.  He 
had severe pulmonary artery hypertension, the cause of which 
was unclear.  He had coronary artery disease, which, starting 
in 1980, had been treated with multiple surgeries and 
angioplasties.  His medical history also included a fusion of 
the right knee, abdominal aortic aneurysm repair, and two 
aorto-femoral bypass procedures.  The physician opined, 
"With all the above problems, and continuing evaluation of 
the primary cause of pulmonary hypertension, it is unlikely 
that [the appellant] will be able to work for the foreseeable 
future."

In his September 2000 claim, the appellant stated that he had 
been employed by the United States Drug Enforcement Agency 
(DEA) as a communications officer from 1979 to 1998.  He 
indicated that he had not left his job because of his 
disability and that he did not expect to receive disability 
retirement benefits or workers compensation benefits.  He 
also indicated that he had not attempted to obtain employment 
since he had become too disabled to work.  Further, he stated 
that he had become too disabled to work on February 28, 1998, 
which was also the date that he had last worked full time.  
Regarding schooling and other training, the appellant 
reported that he had graduated from high school, received 
training in communications in military school radio training 
from 1953 to 1957, and received training with the DEA in 
radio communications, teletype communications and telephone 
communications between 1980 and 1997.

An October 19, 2000 statement from the United States Office 
of Personnel Management indicates that the appellant retired 
from work as an office assistant on February 28, 1999.  He 
had begun his job on March 10, 1972.

At a December 20, 2000 hearing, the appellant testified that 
he had ankylosis of the right knee because the joint had been 
surgically fused.  He stated that his left knee periodically 
gave way under his weight and that the motion of that knee 
was limited.  He added that he wore a brace on his left knee 
to prevent dislocation of the kneecap.  He added that he had 
leg spasms in his left leg and pain in his left knee.  He 
stated that he was unable to walk prolonged distances, stand, 
squat, stoop, lift, or climb.  He also said that he had pain 
in both of his hips after prolonged walking.  He stated that 
he was unable to take pain medication because ibuprofen had 
caused gastrointestinal problems.  He explained that he used 
a motorized scooter when a distance was too far to walk.

Regarding his employment history, the appellant stated that 
he had retired from federal drug enforcement in February 
1999.  He testified that he had been employed as a radio 
communication assistant.  He explained that his duties 
included sitting down, speaking to agents on radio, doing 
fingerprints, performing teletype work, sending 
communications, and operating three machines-a federal 
computer, a state computer, and a local police department 
computer.  When asked how his service-connected disabilities 
prevented him from working, the appellant responded, "I 
didn't say that.  I retired, but I can't work because of my 
condition of my heart."  When asked the question again, the 
appellant responded that he was unable to work anymore 
because of pain from his service-connected disabilities.  He 
explained that he had pain in his back and his legs.  He 
stated that his employer had permitted him to alternate 
between sitting and standing, as his needs required.  He also 
stated that he would be unable to use his scooter in his job 
and that his disabilities had increased in severity since he 
had retired.

At a February 2001 VA joints examination, the examiner noted 
that the appellant had sustained a right knee injury in 
service.  The appellant underwent surgery on the knee in 1969 
and 1973.  In 1977 his right knee locked; therefore, the 
joint had been surgically fused.  He subsequently developed 
pain in his left knee and hip.  He complained of pain in his 
left knee and both hip joints.  The pain in the left knee was 
along the medial joint line in and about the patella.  He 
reported that his hips and knees ached continuously.  The 
appellant was in a motorized cart.  His right knee was fused 
with 20 degrees of flexion.  There was a six-inch 
parapatellar scar and a four-inch lateral patellar scar.  The 
scars were slightly tender.  He had two inches of atrophy of 
his right thigh.  The range of motion of his left knee was 
from zero to 110 degrees with crepitation on motion.  He wore 
a knee cage with steel struts.  The knee was tender around 
the medial joint line and under the patella area.  He had a 
negative anterior drawer sign, negative Lachman test, and 
negative McMurray test.  He had no medial or lateral 
collateral ligamentous laxity.

Range of motion studies were conducted.  The range of motion 
of his hips was approximately equal bilaterally: flexion to 
90 degrees, internal rotation flexion to 10 degrees, external 
rotation flexion to 20 degrees, abduction to 20 degrees, 
adduction to 10 degrees, external rotation extension to 10 
degrees, and internal rotation extension to 10 degrees.  He 
had a positive Patrick's test on both knees and both hips.  
He was unable to stand well; so, Trendelenburg could not be 
assessed.  X-ray examination of the knees showed a fused 
right knee and degenerative joint disease of the left knee 
with a foreign body in the proximal left tibia and fibula.  
X-ray examination of the hips showed degenerative joint 
disease of both hips.

The diagnoses were degenerative joint disease of both hips, 
degenerative joint disease of the left knee, and status post 
fusion of the right knee.  In a May 2001 addendum to the 
examination report, the examiner stated that the appellant's 
problems with his lower extremities were directly related to 
his service-connected injury and following surgery on his 
right knee.  The appellant ambulated in a motorized cart with 
minimal walking.  The examiner opined that the appellant 
"probably could find some sort of a job that required 
sitting. . . . However, he is 65 years old and I do not know 
who would hire him with the problems he has at this time."  
The examiner noted that several veterans were employed at the 
VA medical center performing jobs in motorized wheelchairs.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)); 66 
Fed. Reg. 45620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a)).  In this 
case, there is no indication of additional relevant records 
that the RO has failed to obtain.  The appellant was notified 
of the symptomatology necessary to obtain a TDIU, and the RO 
arranged for a VA examination of the appellant.  No further 
assistance is necessary to substantiate the appellant's 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted).

Having determined that the duty to assist has been fulfilled, 
the Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.16(a) (2001).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2001).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither [the] appellant's non-service-
connected disabilities nor his advancing 
age may be considered.  See 38 C.F.R. 
§ 3.341(a) (1992); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  The Board's 
task was to determine whether there are 
circumstances in this case apart from the 
non-service-connected conditions and 
advancing age which would justify a total 
disability rating based on 
unemployability.  In other words, the BVA 
must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than 
other veterans with [the same] combined 
disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The appellant is service-connected for ankylosis of the right 
knee, which is rated as 40 percent disabling; degenerative 
joint disease of the left knee, which is rated as 10 percent 
disabling; degenerative joint disease of the right hip with 
limitation of flexion, which is rated as 10 percent 
disabling; degenerative joint disease of the right hip with 
limitation of rotation, which is rated as 10 percent 
disabling; and degenerative joint disease of the left hip, 
which is rated as 10 percent disabling.  The combined rating 
for the appellant's disabilities, including the addition of a 
bilateral factor of 6 percent, is 70 percent.  38 C.F.R. 
§ 4.25, Table I (2001).  Therefore, the appellant meets the 
schedular criteria for consideration of unemployability under 
38 C.F.R. § 4.16(a) (2001).

The appellant graduated from high school and has more than 
twenty years of work experience and training in electronic 
communications.  He last worked full time in February 1999.  
He has not attempted to work since then.  Even if the 
appellant is unable to return to work, as he maintains, he is 
not unemployable due to his service-connected disabilities.  
The medical evidence of record does not indicate that he is 
incapable of doing productive work.  Although the appellant's 
disabilities clearly affect his ability to perform work 
involving walking, prolonged sitting, or prolonged standing, 
the evidence does not indicate that he is unable to perform 
work which requires sitting or standing but permits him to 
alternate between those positions or some other type of 
substantially gainful employment.  He is physically capable 
of performing sedentary work, perhaps including the position 
from which he retired from in February 1999.  Although the 
appellant's service-connected disabilities limit his 
occupational opportunities, it is not shown to be of such 
severity as to preclude all gainful employment.  Indeed, his 
greatest difficulty, as noted by the VA examiner in May 2001, 
would be finding someone willing to hire him, even though he 
is capable of working.  However, in Van Hoose, the Court 
noted: 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.

Although a VA staff physician, who had treated the appellant 
for approximately three years, opined in September 2000 that 
the appellant was unable to work for the foreseeable future, 
her opinion not only considered the appellant's nonservice-
connected disabilities, but also relied on them primarily.  
For purposes of 38 C.F.R. § 4.16, only the appellant's 
service-connected disabilities may be considered.  There are 
many possibilities for employment in the private or public 
sectors that do not require excessive movement or substantial 
physical labor.  The appellant has not attempted to find work 
in recent years.  The evidence of record suggests that the 
appellant is either retired due to age and years of service 
or is retired because of disabilities that are not service-
connected.  The appellant even indicated at the December 2000 
hearing that his employment in federal drug enforcement 
accommodated his difficulties with prolonged sitting and 
prolonged standing.  In this case, the preponderance of the 
evidence is against finding that the appellant's service-
connected disabilities make him unemployable.

Accordingly, the preponderance of the evidence is against the 
appellant's claim that he is precluded from securing 
substantially gainful employment solely by reason of his 
service-connected disabilities or that he is incapable of 
performing the mental and physical acts required by 
employment due solely to his service-connected disabilities, 
even when his disabilities are assessed in the context of 
subjective factors such as his occupational background and 
level of education.  The Board concludes that a total 
disability rating for compensation purposes based on 
individual unemployability is not warranted under 38 C.F.R. 
§ 4.16.




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


